DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumbeck et al. (US 6119818).
Regarding independent claim 1, Krumbeck discloses a hydraulic brake system for a vehicle (see col. 5, lines 57-62; FIGS. 1-3), comprising: a cylinder (32); and a piston (42) movably arranged inside the cylinder (see col. 5, lines 57-62), wherein the piston has a closed end (see FIG. 3, left end), an open end (see FIG. 3, right end) and a piston wall surrounding a cavity (80) of the piston between the closed end and the open end (see FIG. 3), the piston being movable along a longitudinal axis of the cylinder by hydraulic pressure within the cavity (see col. 5, lines 57-62) for pressing at least one brake pad (62a) against a brake disc (20), characterized in that an outer diameter of the piston (see FIG. 3, at (52)) is smaller in a central section between the open end and the closed end than at the open end and at the closed end (see FIG. 3) so that, in the central section, a space remains between the piston wall and an inner wall of the cylinder (see FIG. 3).

see col. 5, lines 57-62), wherein the space between the inner wall of the cylinder and the piston wall in the central section of the piston is free from the hydraulic fluid (see col. 5, lines 50-56).
Regarding claim 4, Krumbeck discloses that a seal ring (48) surrounding the piston closes a gap between the inner wall of the cylinder and the piston wall between the central section and the open end (see FIG. 3).
Regarding claim 11, Krumbeck discloses that the piston is formed in one piece (see FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krumbeck et al. (US 6119818), as applied to claim 1, above, and further in view of Koch et al. (US 2011/0315007).


Regarding claim 2, Krumbeck does not disclose that the cavity is narrower in the central section of the piston than in at least one of a section between the central section and the open end and a section between the central section and the closed end.
Koch teaches a hydraulic brake system (see Abstract, FIGS. 1) comprising a piston (3) having a cavity (5), wherein the cavity is narrower in a central section of the piston (see FIG. 1, inner diameter at (7)) than in at least one of a section between the central section and the open end and a section between the central section and the closed end (see FIG. 1).
It would have been obvious to configure the piston of Krumbeck to be formed from a sheet material, as taught by Koch (see e.g. ¶ 0005), such that the grooves for seals (48) and (52) of Krumbeck have a smaller diameter than the ends of the piston, to achieve the advantage of reduced weight, simplified manufactured using sheet metal material (see e.g. Koch, ¶ 0005).
Regarding claim 6, Krumbeck does not disclose that the cavity is narrower in the central section of the piston than in at least one of a section between the central section and the open end and a section between the central section and the closed end.
Koch teaches a hydraulic brake system (see Abstract, FIGS. 1) comprising a piston (3) having a cavity (5), wherein the cavity is narrower in a central section of the piston (see FIG. 1, inner diameter at (7)) than in at least one of a section between the central section and the open end and a section between the central section and the closed end (see FIG. 1).
It would have been obvious to configure the piston of Krumbeck to be formed from a sheet material, as taught by Koch (see e.g. ¶ 0005), such that the grooves for seals (48) and (52) of Krumbeck have a smaller diameter than the ends of the piston, to achieve the advantage of reduced weight, simplified manufactured using sheet metal material (see e.g. Koch, ¶ 0005).  Furthermore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the See MPEP 2144.04.IV.A).  In the present case, the only difference between the prior art and the claimed subject matter is the relative dimension of the inner diameter at the central portion and the inner diameter at the open and/or the closed end.  There is no evidence on the record that the piston as claimed would perform differently than the piston of Koch and Krumbeck.  As such, the claimed relative dimensions do not provide a patentable distinction over the prior art.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krumbeck et al. (US 6119818), as applied to claim 1, above.
Regarding claim 5, Krumbeck does not disclose that a smallest value of the outer diameter of the piston in the central section is smaller than 0.8 times the outer diameter of the piston at the open end and at the closed end.  However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04.IV.A).  In the present case, the only difference between the prior art and the claimed subject matter is the relative dimension of the outer diameter at the central portion and the outer diameter at the open and/or the closed end.  There is no evidence on the record that the piston as claimed would perform differently than the piston of Koch.  As such, the claimed relative dimensions do not provide a patentable distinction over the prior art.  
Allowable Subject Matter
Claims 7-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 8, 2021